ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven on 11/02/2021.

Claims 1-2 and 7-14 are amended to:

1.	(Currently Amended) An internally cooled poppet valve, comprising:
	a valve body having a valve head and a valve stem, wherein the valve body comprises a closed cavity[[,]] in which a cooling fluid is disposed, the valve body therein and operative to move the cooling fluid within the closed cavity 
	wherein the inertial pump comprises at least one pump body and at least one control body configured to control a discharge of the cooling fluid to or from the at least one pump body, the at least one pump body and the at least one control body configured to move within the closed cavity; and
	wherein the at least one pump body has a that is greater than a working stroke (AS) of the at least one control body.

, wherein the closed cavity forms at least one closed circuit.

7.	(Currently Amended) The internally cooled poppet valve according to claim 1 within the at least one control body.

8.	(Currently Amended) The internally cooled poppet valve according to claim 7, wherein a frictional engagement element is and configured to 

9.	(Currently Amended) An internally cooled poppet valve, comprising:
	a valve body having a valve head and a valve stem, wherein the valve body comprises a closed cavity[[,]] in which a cooling fluid is disposed, the valve body therein and configured within the closed cavity during operation,
	wherein the inertial pump comprises at least one pump body, 
	wherein the inertial pump further comprises at least one control body configured to control the cooling fluid to or from the at least one pump body, and
	wherein the at least one pump body has a that is greater than a working stroke of the at least one control body.

claim comprises 

11.	(Currently Amended) The internally cooled popped valve according to claim closed cavity of the valve body partially forms a bore in the valve stem, and wherein a guide body is inserted into the bore such extends to an opposite end of the valve stem 

12.	(Currently Amended) An internally cooled poppet valve, comprising:
	a valve body having a valve head and a valve stem, wherein the valve body comprises a closed cavity[[,]] in which a cooling fluid is disposed, the valve body therein and operative to move the cooling fluid within the closed cavity 
	wherein the inertial pump comprises at least one pump body,
	wherein the inertial pump further comprises at least one control body configured to control the cooling fluid to or from the at least one pump body, and
	wherein the at least one pump body a a at least one control body the is configured to execute first working , and the second pump body is configured to execute second working stroke during a valve opening process.

13.	(Currently Amended) The internally cooled poppet valve according to claim or both of the two pump bodies has a circular cylinder shape with an axial recess, both two pump bodies has a semi-circular cylinder shape with an axial recess; and
	wherein at least one of the two control bodies is coil-shaped or half-coil shaped.

14.	(Currently Amended) The internally cooled poppet valve claim an inertial pump housing, a circumferential cooling path, and radial bores[[,]] that the inertial pump housing, circumferential cooling path, and radial bores provided at a valve base .

Reasons for Allowance
Claims 1-4 and 7-14 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach wherein the at least one pump body has a working stroke (AP) that is greater than a working stroke (AS) of the at least one control body, and wherein the at least one pump body comprises two pump bodies, including a first pump body and a second pump body, and the at least one control body comprises two control bodies, wherein the first pump body is configured to execute a first working stroke during a valve closing process, and the second pump body is configured to execute a second working stroke during a valve opening process in combination with the other claim limitations
[e.g., the prior art of record does not teach an internally cooled poppet valve defined by the first and second pump bodies and the respective control bodies (and such that the respective working strokes of the pump bodies are enabled during the valve opening and valve closing processes to circulate cooling fluid through the valve), or a pump body configured to have a greater working stroke than that of the respective control body of the valve in combination with the other claim limitations].
The closest prior art of record is directed to an internally cooled poppet valve having a single pump body having one or more substantially different control bodies (as compared to the control bodies per applicant’s specification/drawings), such that the structural configuration via which the cooling fluid is circulated so as to cool the poppet valve is substantially different as compared to the prior art invention(s).
As such, the claimed invention(s) may be regarded as both a novel and inventive internally cooled poppet valve configuration, such that the particular way that the cooling fluid will be circulated/pumped throughout the poppet valve will result in a distinct and/or substantially different cooling/heat dissipation profile for the valve, valve parts, and/or internal combustion engine.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747